REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a method for implementing agentless workloads, comprising: 
receiving, by a master node of a cluster, a volume creation request from an administrator client, wherein the volume creation request comprises volume configuration information (VCI); 
in response to the volume creation request: 
generating a backup persistent volume in a persistent volume pool based on a portion of the VCI; 
invoking a backup storage system (BSS) plug-in to connect the backup persistent volume to the BSS using a second portion of the VCI, wherein the BSS is operatively connected to the cluster; 
after invoking the BSS plug-in, receiving, by the master slave node, an agentless workload, sought to be implemented, alongside job configuration information; 
selecting, by the master node, a slave node in the cluster to implement the agentless workload; 
sending the agentless workload to the slave node; 
receiving, by the slave node,  the agentless workload, alongside job configuration information (JCI); 
extracting, from the JCI, a container image identifier (ID); 
retrieving a container image associated with the container image ID; and 
instantiating, to implement the agentless workload, a job pod set comprising a container created from the container image, wherein the container executes a set of tasks to complete the agentless workload.

When considering claim 1 as whole, the prior art of record does not teach the limitations: receiving, by a master node of a cluster, a volume creation request from an administrator client, wherein the volume creation request comprises volume configuration information (VCI); in response to the volume creation request: generating a backup persistent volume in a persistent volume pool based on a portion of the VCI; invoking a backup storage system (BSS) plug-in to connect the backup persistent volume to the BSS using a second portion of the VCI, wherein the BSS is operatively connected to the cluster; after invoking the BSS plug-in, receiving, by the master slave node, an agentless workload, sought to be implemented, alongside job configuration information; selecting, by the master node, a slave node in the cluster to implement the agentless workload; sending the agentless workload to the slave node; receiving, by the slave node,  the agentless workload, alongside job configuration information (JCI); extracting, from the JCI, a container image identifier (ID); retrieving a container image associated with the container image ID; and instantiating, to implement the agentless workload, a job pod set comprising a container created from the container image, wherein the container executes a set of tasks to complete the agentless workload.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claim, such as claim 8, which is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136